          Case 1:19-cr-00217-ESH Document 1 Filed 06/26/19 Page 1 of 2


                           TiNITED STATES I)ISTRI(]T C]OUR'I'
                           F'OR'II{E I)IS]'RT(]T OF COt,IIMI]TA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA                             CRIMINALNO.

                                                    GRAND JURY ORIGINAL

MICHAEL D. NELSON,                                  VIOLATION:
                                                    18 u.s.c. $ e22(eXl)
                       Defendant.                   (Unlawful Possession of a Firearm and
                                                    Ammunition by a Person Convicted of
                                                    Crime Punishable by Imprisonment for        a
                                                    Term Exceeding One Year)

                                                    FORFEITURE: 18 U.S.C. $ 924(d),
                                                    21 U.S.C. $ 853(p) and 28 U.S.C. $ 2a6t(c)

                                                    UNDER SEAL

                                      INDICTMENT
       The Grand Jury charges that

                                         COUNT ONE

       On or about February i0, 2019, within the District of Columbia,   MICHAEL    D. NELSON,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, in

the District Court for the District of Columbia, Criminal Case Nos. l1-CR-371 and 12-CR-024,

and having knowledge   ofthat fact, did unlawfully and knowingly receive and possess firearm, that

is, a Glock 23, .40 caliber semi-automatic pistol, and did unlawfully and knowingly receive and

possess ammunition, that   is, .40 caliber ammunition, which had been possessed, shipped and

transported in and affecting interstate and foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(9)(1))
          Case 1:19-cr-00217-ESH Document 1 Filed 06/26/19 Page 2 of 2


                                 FORFEITURE ALLEGATION

        1.     Upon conviction ofthe offense alleged in Count One this Indictment, the defendant

shall forfeit to the United States, pursuant to Title I 8, United States Code, Section 924(d) and Title

28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the

knowing commission of the offense, including but not limited to a Glock 23, .40 caliber semi-

automatic pistol and .40 caliber ammunition.

       2.      Ifany ofthe property described above as being subject to forfeiture,       as a result   of

any act or omission   ofthe defendant:

       (a)     cannot be located upon the exercise ofdue diligence;

       (b)     has been transferred or sold to, or deposited   with,   a   third party;

       (c)     has been placed beyond the    jurisdiction ofthe Court;

       (d)     has been substantially diminished in value; or

       (e)     has been commingled with other property that cannot be subdivided without

               difficulty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p),              as


incorporated by Title 28, United States Code, Section 2461(c).

       (Criminal Forfeiture, pursuant to Title 1 8. UnitedStates Code, Section 924(d), Title 2l          .
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                               A TRUE BILL:



              k.l,^lW-                         FOREPERSON.


Attomey of the United States in
and for the District of Columbia.

                                                  2
